Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in denying his motion to suppress his statement, which was taken without the presence of counsel. He asserts that his right to counsel had indelibly attached when the police obtained a search warrant. The issuance of the search warrant did not trigger defendant’s indelible right to counsel (see, People v Ferringer, 120 AD2d 101, 106).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Genesee County Court, Morton, J. — rape, third degree.) Present — Dillon, P. J., Callahan, Boomer, Lawton and Davis, JJ.